Citation Nr: 1636772	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-26 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Army Reserve from June 1961 to December 1961.  He also had additional periods of service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, the appellant and his spouse presented sworn testimony at a hearing before the undersigned in June 2012.  A transcript of that Board hearing is of record.    

The Board notes that the appellant has submitted a timely appeal with regard to the issues of entitlement to higher initial ratings for degenerative disc disease of the lumbar spine, right lower extremity radiculopathy, bilateral hearing loss and tinnitus, which places these issues in appellate status.  Although a Statement of the Case has not been issued, a review of the electronic record shows that the RO is currently processing the appellant's appeal with regard to these claims.  See June 2016 Appeals DRO Hearing Notice.  Thus, while the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), inserting Board action into an ongoing appellate process at the RO will serve only to further complicate the process.  Accordingly, the Board declines to exercise jurisdiction of these issues at this time.  

This matter was previously before the Board in April 2013, when it was remanded for further development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a cervical spine disorder that he asserts began when he fell down a hill during a period of ACDUTRA.  The Board notes that the appellant is already service-connected for a lumbar spine disability arising out of this incident.  See April 2013 Board Decision.  The issue in this matter is whether his cervical spine disorder is also related to the fall he experienced during ACDUTRA.  

The Board finds that an addendum VA medical opinion should be obtained addressing the etiology of the appellant's cervical spine disorder.  A VA examiner provided a medical opinion in March 2014 and an addendum opinion in August 2014, finding that the appellant's cervical spine disorder was not related to his period of ACDUTRA because the service treatment records (STRs) do not document any instance of complaints or treatment of cervical spine related symptoms.  The VA examiner also noted that there was no documentation in the STRs regarding the appellant's reported fall down a hill during basic training.  The March 2014 and August 2014 medical opinions fail to consider the appellant's reports concerning his fall and of continuing neck symptoms since the incident.  As such, these opinions are inadequate, and a new opinion must be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, based on the Board's review of the current record, it appears that certain private medical treatment records relevant to this matter have not been sought.  A review of the private medical records in the claims file show that the appellant treated with Dr. F. Gary Gieseke of Neurological Surgery Associates for cervical spine related issues as far back as 1986; however, the records in evidence only date back to 1994.  These additional, relevant medical records should be sought on remand.  38 C.F.R. § 3.159(c)(1)(2015).

Finally, the Board notes that the electronic record contains a March 2015 memorandum noting that an item in the paper file could not be scanned.  See March 2015 VCIP Unscannable Document Placeholder.  Specifically, it is noted that a compact disc (CD) received March 30, 2015, was broken in two pieces, and thus the contents could not be uploaded into the electronic claims file.  There is no identifying information on the memorandum from which the Board can ascertain the contents of the unscannable CD, nor is there any indication in the file as to the source of the CD.  Thus, the Board cannot determine whether the information contained on the CD is part of the record.  On remand, steps should therefore be taken to locate the CD, identify its contents and determine whether the documents are part of the claims file.  If there are not, steps should be taken to obtain these missing documents.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain a copy of all medical records from Dr. F. Gary Gieseke and/or Neurological Surgery Associates from 1986 to 1995.

2.  Ask the appellant to identify any other private medical records he would like to have considered in connection with his appeal.  After securing any necessary authorization, obtain the identified records.

3.  Take appropriate steps to locate the CD referenced in the March 2015 VCIP Unscannable Document Placeholder, determine its contents, and verify whether the information has been made part of the electronic record.  Document the steps taken and the results in the claims file.  If it is determined that the documents are not of record, contact the sender and ask that the documents be provided again.  The appellant should be notified if it is determined that the documents cannot be identified or are no longer available.

4.  After completing the above development, forward the claims file to an appropriate examiner for preparation of an addendum opinion addressing the etiology of the appellant's cervical spine disorders.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the appellant is needed, unless the examiner determines otherwise.

After a review of the claims file, the examiner should state whether it is at least as likely as not that the appellant's cervical spine disorders are related to any period of ACDUTRA or INACDUTRA.

The Board notes that the appellant is competent to report any readily observable symptoms.  Thus, the examiner should consider the lay reports of the appellant and his wife concerning the onset and continuation of his neck symptoms.  The examiner should also address the May 2011 opinion of Dr. Selbst.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the appellant's reports, but may consider inherent plausibility and inconsistency with current clinical observations.

The examiner must provide a complete rationale with consideration to the appellant's reports.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the claim.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


